Per Curiam:
We think that this complaintis insufficient. There is no allegation that the assault was committed in the course of the servant’s employment, or in pursuance of any authority given by defendant, or while the servant was acting in the defendant’s interest. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the motion for judgment on the pleadings granted, with ten dollars costs, with leave to the plaintiff to serve an amended complaint within twenty days on payment of costs in this court and in the court below. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plaintiff to serve an amended complaint on payment of costs in this court and in the court below.